        Case 1:14-cv-01430-LPS Document 373 Filed 11/19/20 Page 1 of 4 PageID #: 22598




                                  IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF DELAWARE

                                                      )
         ELM 3DS INNOVATIONS, LLC, a                  )
         Delaware limited liability company,          )
                                                      )
                   Plaintiff,                         )
                                                      )           C.A. No. 14-1430-LPS
         v.                                           )
                                                      )
         SAMSUNG ELECTRONICS CO., LTD., a             )
         Korean business entity,                      )
         SAMSUNG SEMICONDUCTOR, INC., a               )
         California corporation,                      )
         SAMSUNG ELECTRONICS AMERICA,                 )
         INC., a New York corporation, and            )
         SAMSUNG AUSTIN SEMICONDUCTOR,                )
         LLC, a Delaware limited liability company,   )
                                                      )
                   Defendants.                        )
                                                      )

                       LETTER TO THE HONORABLE JENNIFER L. HALL FROM
                     ADAM W. POFF REGARDING DEFENDANTS’ DISCOVERY ISSUES
                                TO BE HEARD ON DECEMBER 2, 2020

             OF COUNSEL:                                  YOUNG CONAWAY STARGATT &
                                                          TAYLOR, LLP
             Allan M. Soobert
             Naveen Modi                                  Adam W. Poff (No. 3990)
             Phillip W. Citroën                           Pilar G. Kraman (No. 5199)
             PAUL HASTINGS LLP                            Rodney Square
             875 15th Street, N.W.                        1000 North King Street
             Washington, D.C. 20005                       Wilmington, DE 19801
             (202) 551-1700                               (302) 571-6600
             (202) 551-1705 (fax)                         apoff@ycst.com
             allansoobert@paulhastings.com                pkraman@ycst.com
             naveenmodi@paulhastings.com
             phillipcitroen@paulhastings.com              Attorneys for Defendants Samsung Electronics
                                                          Co., Ltd., Samsung Semiconductor, Inc.,
                                                          Samsung Electronics America, Inc., and
                                                          Samsung Austin Semiconductor, LLC

                                                          Dated: November 19, 2020


27367153.1
Case 1:14-cv-01430-LPS Document 373 Filed 11/19/20 Page 2 of 4 PageID #: 22599




Dear Magistrate Judge Hall:

        Elm is withholding significant discovery related to patent valuation and damages.
Samsung requested that Elm produce (1) all financial documents, such as balance sheets, income
statements, and cash flow statements (RFP No. 62); (2) tax returns (RFP Nos. 59, 167,
Interrogatory No. 5); and (3) all valuation reports or appraisals by Elm or any third party (RFP
Nos. 59, 157, 167). Ex. 1-4. Samsung has further requested that Elm supplement its response to
Samsung’s Interrogatory No. 5 regarding valuation. Ex. 4. Elm has agreed to produce only
documents and information specifically showing the asserted patents’ value. Ex. 5. Elm does not
assert that the remaining documents and information are privileged or that producing them is
burdensome. Id. And they are relevant to damages. Samsung therefore requests that the Court
order Elm to produce all responsive documents and supplement its interrogatory response to
provide all responsive information.

I.     Elm’s Valuation Documents, Financial Statements, and Tax Returns Are Relevant
       and Discoverable

        Documents reflecting the asserted patents’ valuation are relevant and discoverable.
Uniloc USA, Inc. v. Apple Inc., No. 19-cv-01692-EJD (VKD), 2020 U.S. Dist. LEXIS 137077, at
*7–8 (N.D. Cal. July 30, 2020). Under Federal Rule of Civil Procedure 26(b), information need
not be admissible to be discoverable. Id. But courts regularly admit patent valuations into
evidence, demonstrating that they are undoubtedly discoverable. Robocast, Inc. v. Microsoft
Corp., No. 10-1055-RGA, 2014 U.S. Dist. LEXIS 5836, at *8–9 (D. Del. Jan. 16, 2014). Indeed,
Elm recognizes this fact and has agreed to produce documents and information specifically
reflecting the asserted patents’ value.

        But Elm refuses to produce documents and information regarding the value of Elm’s
broader patent portfolio. These withheld documents are relevant because the asserted patents are
part of Elm’s patent portfolio. Any document referring to the Elm patent portfolio’s value would
demonstrate the individual asserted patents’ value. Uniloc, 2020 U.S. Dist. LEXIS 137077, at
*7–8.

        In addition, evidence of any unasserted Elm patent or portfolio’s value would be relevant.
The unasserted and asserted Elm patents may be comparable to each other, making evidence of
the unasserted patents’ value relevant to the hypothetical negotiation. See Godo Kaisha IP
Bridge 1 v. TCL Commc’n Tech. Holdings Ltd., No. 15-634-JFB-SRF, 2018 WL 6978576, at *2
(D. Del. Mar. 8, 2018). Thus, Elm should be required to produce all documents addressing any of
its patents’ valuation.

        Elm has also refused to produce documents and information regarding its overall assets’
value even though those documents and information also are relevant and discoverable. Elm’s
patents, and most notably the patents asserted here, form the majority of its assets. Therefore,
documents disclosing Elm’s total assets, even without citing specific patents, are relevant to
damages. Similar to an asserted patent’s purchase price, Elm’s asset valuation shows how much
a party would pay for Elm’s assets, which is evidence of the asserted patents’ maximum possible


                                                1
Case 1:14-cv-01430-LPS Document 373 Filed 11/19/20 Page 3 of 4 PageID #: 22600




value. See Spectralytics v. Cordis Corp., 650 F. Supp. 2d 900, 914–16 (D. Minn. Sept. 4, 2009),
aff’d in part, rev’d on other grounds, 649 F.3d 1336 (Fed. Cir. 2011). That valuation thus bears
on the hypothetical negotiation.

        In particular, Elm has refused to produce its financial statements and tax returns even
though it cannot dispute that financial statements and tax returns are discoverable. See Special
Master Order, TQ Delta v. Adtran, No. 14-954-RGA, D.I. 380 at 7–9 (D. Del. May 2, 2018),
adopted and objections overruled, Order, D.I. 449 (D. Del. July 5, 2018) (noting production of
financial statements), adopted and objections overruled, Order, D.I. 450 (D. Del. July 6, 2018);
Blue Spike, Inc. v. Vizio, Inc., No. 8:17-cv-01172-DOC-KES, 2018 U.S. Dist. LEXIS 232679, at
*4 (C.D. Cal. Aug. 31, 2018) (ordering patent holder to produce financial statements); Romer v.
Interstate Prods. Inc., No. 6:06-2867-HFF, 2009 U.S. Dist. LEXIS 142607, at *4, *6 (D.S.C.
Mar. 20, 2009) (ordering patent holder to produce tax returns). These documents likely will
disclose the value of Elm’s assets, and, in this case, the value of Elm’s assets is closely tied to the
asserted patents’ value. Thus Elm should be required to produce its financial statements and tax
returns.

        Elm has a significant amount of documents and information regarding the asserted
patents’ value and has disclosed some of that information to Samsung. But the case law is
unequivocal: Financial statements, tax returns, and evidence of the value of Elm’s patent
portfolio and assets is relevant. Elm has not claimed and cannot claim that producing that
discovery would be burdensome or that the information is privileged. Elm should thus be ordered
to produce it.

II.    Elm Cannot Condition Its Production on Mutual Discovery

       Elm conditions its financial and patent valuation production on similar discovery from
Samsung. Elm demands that Samsung produce documents showing how Samsung values the
accused products or financial information for the business unit responsible for selling the
accused products. Ex. 5. Elm’s request is improper for three reasons.

       First, Elm served over two hundred discovery requests. None seek Samsung’s financial
statements or tax returns or any document that would attempt to value the accused products. The
deadline for document requests and interrogatories passed. Thus, Elm does not have a discovery
request to enforce.

        Second, Elm does not need this discovery. Elm relies on Stephens v. Dr. Greens, Inc.,
No. 3:11-cv-0638-JAH-KSC, D.I. 110 (S.D. Cal. May 6, 2014), to argue that Samsung should
produce documents valuing the accused products. There, the accused infringer had produced
revenue data but not costs, expenses or profits. Thus, the patentholder needed additional financial
information for its damages analysis. In contrast, Samsung produced comprehensive financial
data on U.S. and worldwide sales, costs of goods, operating expenses, and inter-company
transfer prices for the accused components and their downstream products. Any further
discovery would be duplicative.



                                                  2
Case 1:14-cv-01430-LPS Document 373 Filed 11/19/20 Page 4 of 4 PageID #: 22601




        Third, as a publicly traded company, Samsung’s financial statements are available to
Elm. See https://www.samsung.com/ global/ir/financial-information/audited-financial-
statements/. Samsung need not produce publicly available documents that all parties can access.
Purdue Pharma Prods. L.P. v. Par Pharm., Inc., No. 07-255-JJF, 2008 U.S. Dist. LEXIS 65944,
at *8 (D. Del. Aug. 26, 2008).

III.   Conclusion

        For these reasons, Samsung respectfully requests that the Court order Elm to: (1) produce
all valuation reports or appraisals by Elm or any third party; (2) produce all financial documents,
e.g., balance sheets, income statements, cash flow statements; (3) produce all tax returns; and (4)
provide a supplemental response to Samsung’s Interrogatory No. 5 on valuation.



                                                     Respectfully submitted,

                                                     /s/ Adam W. Poff

                                                     Adam W. Poff (No. 3990)

Attachments: Exhibits 1-5

cc: Counsel of Record (By CM/ECF and E-mail)




                                                 3
